Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 21, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141559-60 (97)                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  THOMAS LaMEAU, Personal Representative of                                                                Brian K. Zahra,
  the Estate of John M. Crnkovich, Deceased,                                                                          Justices
                 Plaintiff-Appellee,
  v                                                                 SC: 141559-60
                                                                    COA: 290059, 292006
                                                                    Oakland CC: 07-083761-NO
  CITY OF ROYAL OAK, ELDEN DANIELSON,
  and BRYAN WARJU,
            Defendants-Appellants,
  and
  DETROIT EDISON COMPANY and GAGLIO
  PR CEMENT CORPORATION,
            Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s December 21,
  2011 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.

         CAVANAGH and HATHAWAY, JJ., would grant reconsideration and would deny
  leave to appeal.

         MARILYN KELLY, J., would grant reconsideration for the reasons set forth in her
  dissenting statement in this case, 490 Mich 949 (2011).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 21, 2012                      _________________________________________
         t0314                                                                 Clerk